NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HAVENSIGHT CAPITAL LLC, A USVI                  No.    18-56304
Limited Liability Corporation,
                                                D.C. No. 2:17-cv-06727-FMO-
                Plaintiff-Appellant,            MRW

 v.
                                                MEMORANDUM*
FACEBOOK, INC., A Delaware
Corporation,

                Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Havensight Capital LLC (“Havensight”) appeals from the district court’s

judgment dismissing its action alleging federal and state law claims arising from

charges for online advertisements. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo a dismissal on the basis of claim preclusion. Manufactured

Home Cmtys. Inc. v. City of San Jose, 420 F.3d 1022, 1025 (9th Cir. 2005). We

affirm.

      The district court properly dismissed Havensight’s action as barred by the

doctrine of claim preclusion because Havensight raised, or could have raised, its

claims in its prior California state court action that involved the same primary

rights and parties, and resulted in a final judgment on the merits. See Adam Bros.

Farming, Inc. v. County of Santa Barbara, 604 F.3d 1142, 1148-49 (9th Cir. 2010)

(setting forth elements of claim preclusion under California law and explaining that

California’s doctrine of claim preclusion is based on a primary rights theory);

Palomar Mobilehome Park Assoc. v. City of San Marcos, 989 F.2d 362, 364 (9th

Cir. 1993) (“In California, a judgment entered after the sustaining of a general

demurrer is a judgment on the merits, and, to the extent that it adjudicates that the

facts alleged do not establish a cause of action, it will bar a second action on the

same facts.”).

      The district court did not abuse its discretion in denying Havensight’s

request to recuse Judge Olguin because Havensight failed to establish any ground

for recusal. See United States v. Sibla, 624 F.2d 864, 868-69 (9th Cir. 1980)

(standard of review and circumstances requiring recusal under 28 U.S.C. § 455).

      The district court did not abuse its discretion when it denied Havensight’s


                                           2                                    18-56304
request for entry of default because Havensight’s request was frivolous. See

Speiser, Krause & Madole P.C. v. Ortiz, 271 F.3d 884, 886 (9th Cir. 2001)

(standard of review).

      Havensight’s contentions that the district court erred in admitting into

evidence emails between Havensight’s counsel and defendant’s counsel, that

Facebook’s counsel has alleged conflicts of interest, and that the district court

failed to act properly, are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellee’s opposed motion to take judicial notice (Docket Entry No. 16) is

denied as unnecessary.

      All other pending motions and requests are denied.

      AFFIRMED.




                                            3                                    18-56304